46 F.3d 1125
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Enick J. KORESKI, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor;  Consolidation CoalCompany, Respondents.Enick J. KORESKI, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor;  Consolidation CoalCompany, Respondents.
Nos. 94-1533, 94-2350.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 29, 1994.Decided Feb. 9, 1995.

Enick J. Koreski, Petitioner Pro Se.  Patricia May Nece, Christian P. Barber, Eileen Mary McCarthy, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;   William Steele Mattingly, JACKSON & KELLY, Morgantown, WVa, for Respondents.
Before HAMILTON and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks review of the Benefits Review Board's (Board) decision and order affirming the administrative law judge's (ALJ) denial of black lung benefits pursuant to 30 U.S.C.A. Secs. 901-945 (West 1986 & Supp.1994).  Our review of the record discloses that appeal No. 94-1533 is interlocutory, because Koreski filed a motion for reconsideration with the Board while this appeal was pending.  See 20 C.F.R. Sec. 802.406 (1993);  Bridger Coal Co./ Pac.  Minerals v. Director, Office of Workers' Compensation Programs, 927 F.2d 1150, 1152 (10th Cir.1991);  Director, Office of Workers' Compensation Programs v. Hileman, 897 F.2d 1277, 1279 (4th Cir.1990).  Consolidation Coal Company's motion to dismiss No. 94-1533 is therefore granted.  Koreski's subsequent appeal in No. 94-2350, however, supplies us with jurisdiction to review the merits of the Board's decision.  We conclude, however, that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Koreski v. Director, Office of Workers' Compensation Programs, No. 93-785-BLA (B.R.B. Nov. 30, 1988 & Sept. 6, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 94-1533--DISMISSED
No. 94-2350--AFFIRMED